DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 - 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stunkard (U.S. Patent # 4637421).

Regarding claim 1, Stunkard discloses a sealing device (fig 9) comprising:
a housing (as seen in examiner annotated fig 9 below) having
a cylindrical inner circumferential surface (as seen in examiner annotated fig 9 below),
a first end to which a counterpart component is disposed (as seen in examiner annotated fig 9 below), and
a second end opposite to the first end (as seen in examiner annotated fig 9 below);
a seal ring (as seen in examiner annotated fig 9 below) configured to be axially displaceably inserted from the second end of the housing along the cylindrical inner circumferential surface of the housing (as seen in examiner annotated fig 9 below), the seal ring including
a front-end surface located toward the first end of the housing (as seen in examiner annotated fig 9 below), and a rear-end surface ( as seen in examiner annotated fig 9 below) defining a packing mounting space, the rear-end surface located toward the second end of the housing (as seen in examiner annotated fig 9 below);
a packing configured to establish sealing between the housing and the seal ring, the packing being disposed in the packing mounting space from the second end of the housing (space where packing is mounted as seen in examiner annotated fig 9 below); and
a spring means (170) disposed on the rear-end surface side of the seal ring to elastically bias the seal ring toward the front-end surface side (17 biases rear end surface as seen in examiner annotated fig 9 below).
Regarding claim 2, Stunkard discloses the sealing device, wherein the rear-end surface has a tapered surface which defines the packing mounting space (as seen in examiner annotated fig 9 below).

    PNG
    media_image1.png
    484
    775
    media_image1.png
    Greyscale

Regarding claim 8, Stunkard discloses the sealing device, wherein the cylindrical inner circumferential surface of the housing surrounds an outer surface of the seal ring (as seen in examiner annotated fig 9 below).
Regarding claim 9, Stunkard discloses the sealing device, wherein the packing establishes sealing between the cylindrical inner circumferential surface of the housing and the outer surface of the seal ring (as seen in examiner annotated fig 9 below).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stunkard alone.
Regarding claim 5, Stunkard does not explicitly disclose a method of assembling a sealing device.
However, Stunkard teaches (fig 9), the method (Col 14, Lines 21 – 45) comprising: 
Inserting a seal ring into an inner circumferential surface of a housing (inserting 158 into housing with surface 37);  inserting a packing into packing mounting space defined by a rear-end surface of the seal ring (inserting 166 into mounting space with 166), to establish sealing between the inner circumferential surface of the housing and an outer surface of the seal ring (sealing between 158 and housing); and inserting, from the rear-end surface side of the seal ring (from rear-end surface), a spring means configured to elastically bias the seal ring toward a front-end surface side of the seal ring (170 biases 158 towards front end surface as seen in examiner annotated fig 9 below).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to use the method as claimed in subsequent steps as the assembly method allows to retain the components of the seal under better retention.
Stunkard teaches inserting a seal ring into an inner circumferential surface of a housing (inserting 158 into housing with surface 37); subsequently, inserting a packing into packing mounting space defined by a rear-end surface of the seal ring (inserting 166 into mounting space with 166), to establish sealing between the inner circumferential surface of the housing and an outer surface of the seal ring (sealing between 158 and housing); and subsequently, inserting, from the rear-end surface side of the seal ring (from rear-end surface), a spring means configured to elastically bias the seal ring toward a front-end surface side of the seal ring (170 biases 158 towards front end surface as seen in examiner annotated fig 9 below).

Claims 3, 4, 6, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stunkard in view of Walters (U.S. Patent # 9617994).
Regarding claim 3, Stunkard discloses the sealing device.
Stunkard does not disclose wherein the rear-end surface has a groove which defines the packing mounting space and has a quadrangular cross section.
However, Walters teaches wherein the rear-end surface has a groove which defines the packing mounting space and has a quadrangular cross section (groove that contains 117 has a quadrangular cross section).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the rear-end surface of Stunkard to have a quadrilateral groove of Walters so that the packing is placed in the groove which provides a tight enclosed packing between the seal ring and the housing.
Regarding claim 4, Stunkard discloses the sealing device.
Stunkard does not disclose further comprising a stopper ring disposed between the seal ring and the spring.
However, Walters teaches further comprising a stopper ring disposed between the seal ring and the spring (97 between 82 and 85).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the stopper ring of Walters between the seal ring and the spring of Stunkard so that the stopper ring retains the spring when assembled and translate individual spring forces into a more even distribution onto the sealing ring (Stunkard Col 10, Lines 53 – 56).
Regarding claim 6, the combination of Stunkard and Walters discloses the sealing device, further comprising a stopper ring disposed between the seal ring and the spring (Walters 97 disposed between 82 and 85).
Regarding claim 7, the combination of Stunkard and Walters discloses the sealing device, further comprising a stopper ring disposed between the seal ring and the spring means (Walters 97 disposed between 82 and 85). 
Regarding claim 10, the combination of Stunkard and Walters discloses the sealing device, wherein the stopper ring abuts the packing (Walters 97 abuts 82).
Regarding claim 11, the combination of Stunkard and Walters discloses the sealing device, wherein the stopper ring abuts the packing (Walters 97 abuts 82).



    PNG
    media_image1.png
    484
    775
    media_image1.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M. – 4 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christine Mills can be reached on 571.272.8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.S.K/Examiner, Art Unit 3675                                                                                                                                                                                                        
	
	
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675